203 F.3d 501 (7th Cir. 2000)
CAROL ANSTETT, KIMBERLY K.  ARMSTRONG, WILLIAM A. BAUER, et al.,    Plaintiffs-Appellants,v.EAGLE-PICHER INDUSTRIES, INC.,    Defendant-Appellee.
No. 98-3983
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 29, 1999Decided February 8, 2000Rehearing En Banc DeniedMarch 13, 2000Rehearing Denied March 24, 2000.

Appeal from the United States District Court   for the Northern District of Indiana, Fort Wayne Division.  No. 97 C 458--William C. Lee, Chief Judge.
Before RIPPLE, ROVNER and EVANS, Circuit Judges.
ROVNER, Circuit Judge.


1
Eagle-Picher sold its  Plastics Division to Cambridge Industries, Inc.,  which immediately re-employed nearly all of the  Plastics Division personnel. Eagle-Picher's  Divisional Separation Policy provided severance  benefits to its employees under certain  circumstances, and the Plastics Division  employees believed that the sale triggered  application of the policy to them. Eagle-Picher  declined to grant the benefits and the employees  sued. The district court granted summary judgment  in favor of Eagle-Picher. We reverse and remand.

I.

2
The plaintiffs were all salaried, at-will  employees of Eagle-Picher's Plastics Division.  Eagle-Picher entered into an asset purchase  agreement with Cambridge on July 9, 1997, and on  July 10, 1997, all of the plaintiffs began  working for Cambridge without any interruption in  employment. One of the benefits offered by Eagle-  Picher was a severance policy that provided in  relevant part:


3
Salaried employees terminated other than for  cause or voluntary separation, due to the  exigencies of the business situation, will be  entitled to the following benefits:


4
*       One week's pay, for each year of service to the  Plastics Division (final year to be prorated),  with a minimum of two months pay (eight weeks)  granted to the employee.


5
*       Payment for both unused and accrued vacation.


6
*       Group Medical and Life Insurance coverage of one week's coverage for each year of service, or  until covered by another employer's program  (minimum of eight weeks).


7
R. 41, Ex. C, p.20. The Plastics Division  employee handbook also contained a statement  regarding the purpose of the plan benefits:


8
It has always been the policy of Eagle-Picher  Plastics Division to improve working conditions  and promote the welfare of all employees. In line  with this policy, the Company has established and  maintains a number of benefit plans to meet the  needs of its employees. The primary purpose of  these plans is to afford a measure of security  for all of us. Some allow us to lead fuller  lives, through time off without loss of pay.  Others provide for a reasonable amount of  protection against unforeseen circumstances.


9
R. 41, Ex. C, p. 8.1 Cambridge had no such  separation policy, but did provide other  comparable benefits to the Plastics Division  employees affected by the sale.


10
After the sale, Eagle-Picher refused to pay out  separation benefits, maintaining that the  employees had not been terminated as required by  the plan. The affected employees sued Eagle-  Picher under ERISA, 29 U.S.C. sec. 1001 et seq.,  seeking approximately $1 million in separation  benefits. Eagle-Picher contended that the policy  was intended only to cover employees who suffered  a loss of income, and was never intended to cover  a corporate asset sale in which the employees  were immediately re-hired by the purchaser. The  district court agreed. Finding that the  separation policy was unambiguous as a matter of  law, the district court held that the policy was  intended only to provide a degree of security to  employees who became unemployed. The district  court rejected the employees' argument that the  policylanguage referred simply to termination as  the triggering event, rather than unemployment.  The court similarly rejected the employees' claim  that the policy was intended to reward salaried  employees rather than protect them from an  unexpected period of unemployment. The court  found that a more "sensible construction of the  language of the policy leads to the conclusion  that employees who continue employment with an  asset purchaser, and suffer no loss of  employment, [are] not entitled to receive  separation benefits." Anstett v. Eagle-Picher  Industries, Inc., No. 97cv458, slip op. at 8-9  (N.D. Ind. Oct. 16, 1998).


11
The court agreed with Eagle-Picher's  characterization of the policy as intending to  assist employees during a period of unemployment.  As evidence of this intent, the court noted that  the policy provided health and life insurance  benefits, but only until the employee was re-  employed. Further evidence of this intent was the  provision of greater benefits to those employees  terminated due to the exigencies of the business  situation or for cause than to those employees  separated from employment voluntarily. In the  former situations, the court agreed, the employee  was likely to experience a period of  unemployment, while in the latter situation,  employees were likely to have new jobs lined up,  or were simply retiring. Accordingly, the court  found that the policy unambiguously applied only  when the employees in question were actually  unemployed, and not when their employment was  transferred to another company as the result of  an asset sale. The employees appeal from the  district court's grant of summary judgment in  favor of Eagle-Picher.

II.

12
We review the district court's grant of summary  judgment de novo. Green v. Shalala, 51 F.3d 96,  99 (7th Cir. 1995); Hickey v. A.E. Staley Mfg.,  995 F.2d 1385, 1388 (7th Cir. 1993). The parties  agree that the plan in dispute is an employee  welfare benefit plan governed by ERISA. See 9  U.S.C. sec. 1001, et seq. We review the denial of  benefits de novo unless the plan gives the  administrator or fiduciary discretionary  authority to determine eligibility for benefits  or to construe the terms of the plan. Firestone  Tire and Rubber Co. v. Bruch, 489 U.S. 101, 112  (1989); Hickey, 995 F.2d at 1388-89. Eagle-  Picher's plan gave no discretionary authority to  the plan administrator, and we thus review the  company's interpretation of the plan de novo.


13
The claim for separation benefits is really a  claim to enforce a contract. See Hickey, 995 F.2d  at 1389. When there are no genuine issues of  material fact, contract interpretation is  particularly well-suited for summary judgment.  Id. We first must decide whether the contract is  ambiguous as a matter of law. If so, we may  consider undisputed extrinsic evidence to resolve  the ambiguity. Id. An ambiguous term is one which  is subject to reasonable alternative  interpretations. The district court found that  the contract was unambiguous as a matter of law,  and we agree. We do not agree, however, with the  court's reading of the relevant terms.


14
We begin by looking at the relevant language in  the plan: "Salaried employees terminated other  than for cause or voluntary separation, due to  the exigencies of the business situation, will be  entitled to [separation] benefits." R. 41, Ex. C,  p. 20. Eagle-Picher did not consider the  employees terminated because they were  immediately re-employed by Cambridge. Eagle-  Picher asks us to read into the policy a  requirement that the affected employees must  suffer a period of unemployment in order to  recover separation benefits. In support of this  interpretation, Eagle-Picher points to two other  policy provisions. First, Eagle-Picher cites the  purpose statement in the employee handbook, which  provides that the "primary purpose of these plans  is to afford a measure of security for all of us.  Some allow us to lead fuller lives, through time  off without loss of pay. Others provide for a  reasonable amount of protection against  unforeseen circumstances." R. 41, Ex. C, p. 8.  Implicit in this statement, according to Eagle-  Picher, is an intent to protect employees who  suffer a period of unemployment. In this view,  guarding against the insecurity caused by and the  unforeseen circumstances of unemployment is the  purpose of the policy. Second, Eagle-Picher  points to policy provisions granting separation  benefits to employees terminated for cause, but  granting no separation benefits to employees who  leave the company voluntarily. At oral argument,  Eagle-Picher claimed that this policy "sets up  the expectation that you must lose your job to  get benefits. And that's why these appellants are  not entitled to any." Eagle-Picher posits that  separation benefits could not have been intended  as a reward to employees if those terminated for  cause received the benefits, and yet employees  who served the company faithfully until  retirement were entitled to nothing.


15
In making these arguments, Eagle-Picher tacitly  admits that nothing in the express language of  the plan requires anything other than termination  in order to trigger eligibility for separation  benefits. Eagle-Picher disputes whether the  employees were terminated because they were  immediately re-employed and suffered no real  interruption in employment. Although the  plaintiffs were re-employed after the sale, they  were employed by Cambridge and had, in fact been  terminated from Eagle-Picher's employ. Eagle-  Picher treated the plaintiffs as terminated for  every purpose other than the determination of  eligibility for separation benefits. For example,  Eagle-Picher sent the employees the required  COBRA notification, explaining how to continue  their health insurance coverage after the  qualifying event of "termination of service." R.  41, Ex. D. In the case of persons eligible for  certain pension benefits, Eagle-Picher sent  notices to those employees describing the  deferred vested benefits to which the employees  were entitled as a result of their termination  from service on the date of the sale of the  division. R.41, Exs. F and Q. In internal and  external correspondence, Eagle-Picher referred to  the employees as terminated or "termed" as of the  date of the sale. R. 41, Exs. H and K. Only in  determining eligibility for separation benefits  was Eagle-Picher unwilling to consider the  employees terminated. On summary judgment, when  we are construing all inferences in favor of the  party opposing the motion, we must conclude that  the plaintiffs were terminated from Eagle-Picher  on the date of the sale. Indeed, in light of the  evidence we cite above, the inference that the  employees were terminated is overwhelming, and  Eagle-Picher cites no evidence to refute this  conclusion. As terminated employees, the  plaintiffs were entitled to separation benefits.


16
Nor are we persuaded that the policy statement  changes that result. The policy statement makes  vague reference to employee welfare, and nothing  in the statement limits separation benefits to  employees who actually suffer a period of  unemployment following termination. A "measure of  security" and "unforeseen circumstances" can just  as easily apply to a change in ownership of the  company as to any other kind of termination.  After all, a corporate sale or takeover is a time  of great uncertainty for the employees, who may  then be in a precarious position with their new  employer. The grant of separation benefits to  employees undergoing a change in ownership can be  seen as an incentive to stay on in uncertain  times, in order to help the seller maintain the  value of the business as a going concern. There  is nothing in the plan itself to lead us to any  other conclusion, and on summary judgment, we  will not construe the purpose statement in Eagle-  Picher's favor when there is a reasonable  inference to draw in favor of the employees.


17
Our conclusion is bolstered by other language  in the plan, and in a parallel plan document that  defines separation benefits for key employees. In  the plan itself, Eagle-Picher included language  indicating that it knew how to limit a separation  benefit to employees who suffered a period of  unemployment. In defining the health benefits  available to terminated employees, Eagle-Picher  specified that medical and life insurance  coverage would be provided at a rate of one  week's coverage for each year of service, "or  until covered by another employer's program." R.  41, Ex. C, p. 20. Eagle-Picher could have limited  the salary benefit in the same manner, but did  not. Indeed, the company conceded that it would  have paid the separation benefit if the  terminated employees had obtained jobs on their  own and suffered no period of unemployment as a  result of their own efforts. The difference in  this case, according to the company, is that they  knew ahead of time that the plaintiffs would be  re-employed by the purchaser at the time of the  sale. But the plan draws no distinction between  employees forced to go out and find other  employment and employees who are re-hired by a  purchaser, and we decline to write one into the  policy.


18
Eagle-Picher also indicated in a parallel policy  for key employees that it knew how to limit this  benefit in the manner it now urges us to do. The  key employee severance policy provides:


19
If you are terminated by the Company other than  for cause, you will receive benefits under the  Plan. However, if the operation you work for is  sold and you continue to work for the buyer, you  will not be entitled to benefits under the Plan.


20
R. 41, Ex. M, p.2. The inclusion of this  provision in the key employees' policy allows us  to draw the following inferences in favor of the  plaintiffs. First, Eagle-Picher was aware that a  sale of a division could trigger severance  benefits unless other language in the policy  limited eligibility. Second, Eagle-Picher knew  how to draft that limiting language, and did so  for its key employees. The absence of similar  limiting language in the Plastics Division  Employee Handbook can thus be construed as an  intent on Eagle-Picher's part not to limit  severance benefits for those non-key employees  terminated by a sale and re-hired by a buyer.


21
Our conclusion is also consistent with the many  cases addressing similar factual scenarios, in  this and other circuits. See e.g. Grun v. Pneumo  Abex Corp., 163 F.3d 411, 420-21 (7th Cir. 1998),  cert. denied, 119 S. Ct. 1496 (1999) (employer  held to unambiguous language of severance plan  granting severance benefits if executive offices  moved even though plaintiff's personal office  location did not change); Bellino v. Schlumberger  Technologies, Inc., 944 F.2d 26, 31 (1st Cir.  1991) (there is no hard and fast rule that an  individual must suffer a period of unemployment  to collect severance benefits under ERISA; rather  the courts look to the specific language of the  plan at issue and the particular facts at hand);  Ulmer v. Harsco, Corp., 884 F.2d 98, 102-03 (3rd  Cir. 1989) (under language of severance plan,  fact that workplace remained the same was  irrelevant in light of change in employer;  employees still entitled to severance pay after  sale of company followed by re-employment at same  location); Blau v. Del Monte Corp., 748 F.2d 1348, 1354-55 (9th Cir. 1984), cert. denied, 474 U.S. 865 (1985) (where plan provides severance  pay to employees whose jobs were "eliminated,"  the subsequent reinstatement of those positions  by successor corporation is irrelevant to the  employees' entitlement to the severance  benefits); Bedinghaus v. Modern Graphics Arts, 15 F.3d 1027, 1029-30 (11th Cir. 1994), cert.  denied, 513 U.S. 963 (1994) (employees entitled  to severance pay under language of plan even  though they suffered no period of unemployment  and were immediately re-hired by purchaser of  former employer); Harrisv. Pullman Standard,  Inc., 809 F.2d 1495, 1498-99 (11th Cir. 1987)  (employees eligible for severance pay even though  they experienced no period of unemployment  because there was no such requirement in ERISA  plan). Each of these cases looks to the language  of the plan, and holds the employer to that  language.


22
Similarly, courts that have ruled that employees  are not entitled to severance benefits after a  sale also hold fast to the language of the plan  at issue. See Allen v. Adage, Inc., 967 F.2d 695,  697-701 (1st Cir. 1992) (severance benefit  triggered by "reduction in force" not triggered  by sale of division accompanied by re-employment  by purchaser in context of plan language as a  whole); Harper v. R.H. Macy & Co. Inc., 920 F.2d 544, 545 (8th Cir. 1990) (examining language of  plan document and reading each provision  consistently with the others, sale of stores and  rehiring of employees did not constitute  "permanent termination" as contemplated by plan  and no severance benefits were therefore due);  Rowe v. Allied Chemical Hourly Employees' Pension  Plan, 915 F.2d 266, 269 (6th Cir. 1990) (under  plan language, only a layoff, and not any other  type of separation, triggered benefits, and thus  sale of plant did not trigger benefits); Sly v.  P.R. Mallory & Co., Inc., 712 F.2d 1209, 1212  (7th Cir. 1983) (ERISA plan must be read as a  whole). Sly is distinguishable from the instant  case because the court was reviewing the plan  administrator's denial of benefits under the  arbitrary and capricious standard, and was simply  upholding the administrator's reading as  reasonable. Our decision today is entirely  consistent with this line of cases because we are  reviewing the plan de novo, and because we base  our decision on the language of this particular  plan taken as a whole.


23
The district court commented that to award  separation benefits to employees who were  immediately re-employed would constitute a  windfall to these employees. The defendant urges  us to reach the same conclusion. But Eagle-Picher  knew it had this obligation to its employees at  the time of the sale, and presumably included  this payout in determining the price to set for  the division. Having recouped the cost through  the sale, it is Eagle-Picher that would reap the  windfall if we failed to hold them to the bargain  they struck with their employees. The employees,  on the other hand, lost their severance benefits  when they began working for Cambridge, which did  not offer a comparable benefit. See Bedinghaus, 15 F.3d at 1030. This loss turned out to be  substantive rather than speculative when  Cambridge decided to close a plant some six  months after the sale, causing some of the  plaintiffs to lose their jobs entirely. This is  precisely the "unforeseen circumstances" that  called for a "measure of security" in the first  place, leading Eagle-Picher to offer the  separation benefits to its workers. A ruling  favoring the plaintiffs is not a windfall when it  simply holds the employer to its bargain. A  strict reading of the plan protects the  plaintiffs from an uncertain and possibly  precarious employment future with a new company,  consistent with the plan's statement of purpose.


24
We therefore hold that the plan at issue is  clear and unambiguous. The effect of the plan is  to grant separation benefits to the employees  when they are terminated from their employment.  Termination includes a sale of the Plastics  Division to another company, which then re-  employs the workers. Entitlement to separation  benefits is not predicated on a period of  unemployment, but is triggered solely by  termination. There is no dispute that these  employees were terminated from Eagle-Picher and  subsequently re-hired by Cambridge. The  plaintiffs are therefore entitled to their  separation benefits, and we reverse and remand so  that the district court may resolve any remaining  factual issues, such as the amount of the  damages.


25
REVERSED AND REMANDED.



Notes:


1
 The plaintiffs dispute whether the Salaried  Employee Separation Policy is actually part of  the Eagle-Picher Plastics Division employee  handbook, or whether it is a separate, stand-  alone document. The import of their argument is  that if it is a stand-alone policy, the statement  of purpose might not apply to this policy. We  conclude that even if the Separation Policy is  part of the employee handbook and the statement  of purpose does apply to that policy, the  plaintiffs are still entitled to separation  benefits for the reasons we state below.